Citation Nr: 0016687	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-19 277	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claims of service connection for the 
residuals of a broken neck, right hand disorder, headaches, 
residuals of a left leg injury and a back disorder.

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for pinched nerves, as 
secondary to the residuals of a broken neck.  

4.  Entitlement to service connection for a stomach disorder, 
as secondary to claimed PTSD.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from June 1942 to December 
1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the RO. 

A videoconference hearing before an Acting Member of the 
Board was conducted in May 1999. 

The veteran has attempted to reopen his claim of service 
connection for the residuals of a nasal fracture and 
requested service connection for a stomach disorder on a 
direct basis.  As these issues have not yet been addressed, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied service 
connection for residuals of a broken neck, right hand 
disorder, headaches, residuals of a left leg injury and back 
problems.  

2.  The additional evidence submitted since the August 1993 
rating decision is either cumulative or does not pertain to 
the assertions that the veteran has residuals of a broken 
neck, right hand disorder, headaches, residuals of a left leg 
injury and back problems due to disease or injury which was 
incurred in or aggravated by active service so as to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran is not shown to have a diagnosis of PTSD due 
to service.  

4.  The veteran is not service connected for either the 
residuals of a fracture of the cervical spine or PTSD.  



CONCLUSIONS OF LAW

1.  The additional evidence submitted since the August 1993 
rating decision denying service connection for the residuals 
of a broken neck, right hand disorder, headaches, residuals 
of a left leg injury and back problems is not new and 
material, and the claims may not be reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 3.303 (1999).  

2.  A well-grounded claim of service connection for claimed 
PTSD has not been presented.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).

3.  The veteran's claims of service connection for pinched 
nerves, as secondary to the residuals of a broken neck, and 
for a stomach disorder, as secondary to claimed PTSD are 
precluded by law.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background  

The veteran's service medical records are negative for any 
complaints or findings regarding the disabilities at issue 
with the exception of a complaint in May 1945 showing 
recurrent pain in the left lumbar spine.  This was thought to 
be urological in etiology, although no urologic disease was 
found.  Discharge examination was negative.

In an august 1979 statement, R.G. Giberson, M.D., stated that 
he had treated the veteran in May 1961 for a tonsillectomy 
and in February 1963 for active duodenal ulcer.  In February 
1965, the veteran had come to his office complaining of 
severe headaches and stated that he sometimes had soreness to 
the touch and radiation into the right arm and shoulder, as 
well as headaches centering around the right side of the face 
and head, above the ear, behind the right ear and the right 
side of the neck.  The veteran stated that he had had a 
glider accident in 1944.  The physician again saw the veteran 
in March 1967 for a back injury.

Another private hospitalization report shows that the veteran 
was hospitalized in December 1967 for evaluation of 
neurological symptoms and possible jaundice.  He said that he 
had felt tired for the previous year which could not be 
explained by anxiety or overwork.  He also complained of 
multiple neurological symptoms and headaches.  Diagnosis was 
made of multiple neurological symptoms, questionable cerebral 
tumor and palpable liver with definite hepatic disease not 
determined.  Another hospitalization report from January 1968 
is also of record showing that the veteran complained of 
headaches, dizziness and some unsteadiness of gait of one 
year's duration.  The diagnosis was that of some questionable 
diffuse neurological disease, probably not localized 
neoplastic disease.  Another notation following an angiogram 
was to the effect that he had a suspected brain tumor on the 
right temporal, frontal area, which was unconfirmed.  

Private treatment reports from February and March 1968 showed 
diagnosis of suspected brain tumor, infiltrative bifrontal 
and corpus callosum, presenile degenerative disease of the 
brain in Alzheimer's group or possible presenile 
arteriosclerotic changes, and possible metabolic 
encephalopathy secondary to hidden malignancy.

In 1968, the veteran filed a claim for pension benefits at 
which time he stated that he had a brain tumor syndrome which 
had existed since January 1967.  Pension benefits on a 
nonservice-connected basis were established from February 23, 
1968.

The veteran was hospitalized at a VA facility in February and 
March 1969.  It was felt that he had questionable cranial 
craniopharyngioma and possible secondary pituitary myxedema, 
moderate anxiety reaction and questionable Pendred's 
syndrome.  During the initial period of care, it was noted 
that a clinical psychologist was unable to find any evidence 
of organic brain syndrome.  A diagnosis was finally rendered 
of hypothyroidism.  During the course of hospitalization, the 
veteran stated that he had had an aviation accident in 1945 
followed by paraplegia of 30 to 40 minutes' duration, and a 
fracture of the nose in the cranial vault.  It was noted that 
on his admission to the facility, he had said that he had had 
headaches for 4 to 5 years; that he had worked as an air 
traffic expert and had a history of headache that started 4 
to 5 years before following a repeat tonsillectomy.  Skull 
films showed old burr holes but were otherwise normal.  At 
discharge, he was to be followed by the neurology clinic and 
endocrine clinic, and he was given thyroid extract 
medication.

A statement was received from a fellow serviceman, J.W.B., to 
the effect that the veteran was involved in a glider accident 
in August 1944, at which time the serviceman was the co-
pilot.  He described the veteran's head as having struck and 
penetrated the fabric in the top of the fuselage and that he 
fell to the floor of the craft and was noted to be 
unconscious.

Private hospitalization reports are of record from February 
1977 following the veteran's having fallen off a roof.  The 
complaints apparently referred primarily to the back area.

A hearing before a Member of the Board was conducted in 
November 1979, the veteran gave detailed description of the 
alleged glider incident while in service and his symptoms at 
that time.  He stated that, in 1977, they discovered that he 
had an old break in the back of his neck.  He reported that 
he had had one incident in 1967 when he had fallen down some 
stairs but apparently had no broken bones at that time.  The 
veteran implied that the skull holes which had been bored in 
the 1970's related to trying to determine whether or not he 
had a tumor.  The veteran described his present 
symptomatology in detail.  He said that a physician had 
treated him in 1947 but that he did not know the physician's 
location at the present time.  The veteran described his 
occupation as an air traffic controller, but stated that he 
is also a commercial pilot and had been grounded in December 
1967.  He said that for both his job and for his pilot's 
license, he had not been bothered sufficiently from 
neurologic difficulties due to a head injury to report such 
problems.

A VA hospital summary report dated November 1992 showed that 
the veteran was treated for headaches probably secondary to 
degenerative arthritis of the cervical spine.  Aroostook 
Medical Center reports dated from September 1984 to July 1992 
were also received.  The reports show treatment for dizziness 
secondary to bradycardia and traumatic headaches, atrial 
fibrillation, hypothyroidism, a transient ischemic attack, 
and question of cerebral vascular accident.

In a March 1993 report, Charles A. Nadeau, D.C., stated that 
the veteran's cervical spine and lumbar spine injuries 
originated approximately 25 to 30 years earlier.  In an April 
1993 report, he stated that the duration of this injury 
appeared to have originated approximately 40 years earlier. 

In July 1993, the Togus, Maine, VA Medical Center x-ray 
Department provided an interpretation of Dr. Nadeau's x-rays.  
The report shows that the 1985 films were noted to have been 
suboptimum in quality.  The uniform loss of height at C5 seen 
on the most recent study was again noted on the 1985 study 
and was unchanged when compared with the previous study.  
Appearance of the other vertebral bodies and intervertebral 
discs was unchanged.  An impression of cervical spine, 
uniform loss of height of C5 unchanged from 1985 was given.  

In April 1993 and August 1993, the RO denied the veteran's 
claims of service connection for the residuals of a broken 
neck, right hand disorder, headaches, residuals of a left leg 
injury and back problems.  The veteran filed a notice of 
disagreement.  He did not, however, file a timely substantive 
appeal.  

In August 1997, the veteran requested service connection for 
PTSD and a stomach disorder, as secondary to PTSD, and 
attempted to reopen his claims for the residuals of a broken 
neck, right hand disorder, headaches, residuals of a left leg 
injury and back problems.  He submitted service personnel 
records which noted that he participated in glider operations 
behind enemy lines in Europe during World War II.  Medical 
records from 1967 to the present were also submitted.  The 
veteran submitted, for the first time, medical records from 
Gould Memorial Hospital dated in 1967 and 1968.  One such 
record noted that the veteran complained of headaches and 
loss of awareness in May 1968 and related a past history of a 
head injury in an aircraft.  Subsequent medical records noted 
a final diagnosis of encephalopathy, probably due to 
hypothyroidism.  

A VA PTSD examination was conducted in September 1997.  The 
diagnosis was cognitive disorder, not otherwise specified.  
The examiner stated that he was unable to determine the 
etiology of the condition and that he did not believe that 
the veteran met the criteria for PTSD.  

II.  New and material evidence

In August 1993, the RO denied service connection for the 
residuals of a broken neck, right hand disorder, headaches, 
residuals of a left leg injury and back problems, and, in 
August 1997, the veteran applied to reopen the claims.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (know 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence received subsequent to the August 1993 rating 
decision included the veteran's statements and testimony and 
medical records from 1967 to the present.  There has been 
absolutely no new evidence submitted which suggests that the 
veteran has residuals of a broken neck, right hand disorder, 
headaches, residuals of a left leg injury and a back disorder 
due to his period of service.  

The Board is cognizant of the veteran's apparent belief that 
he has residuals of a broken neck, right hand disorder, 
headaches, residuals of a left leg injury and a back disorder 
which were incurred in service.  As a lay person, however, 
the veteran is not competent to render a medical diagnosis or 
relate provide a medical opinion relating any current 
disability to disease or injury in service.  Therefore, his 
assertions in this regard cannot constitute material evidence 
to reopen the claim.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1992).  

The additional evidence received adds no significant 
information regarding the issue of service incurrence or 
aggravation of residuals of a broken neck, right hand 
disorder, headaches, residuals of a left leg injury and a 
back disorder.  Furthermore, there is no indication that 
there is additional evidence that, if obtained, would reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims of service connection for residuals of a 
broken neck, right hand disorder, headaches, residuals of a 
left leg injury and a back disorder, and the may not be 
reopened.

III.  Service connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

A.  PTSD

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304(f)); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

As stated above, if a diagnosis of PTSD is not of record, the 
claim is not well grounded.  In light of the absence of such 
diagnosis the veteran has not presented a well-grounded claim 
of service connection for PTSD.  The veteran's lay statements 
that he has PTSD due to inservice stressors are not competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, the Board finds that, as the veteran has only 
submitted his unsubstantiated opinion and no competent 
medical evidence that he has PTSD due to events in service, 
he has not submitted evidence that would justify a belief by 
a fair and impartial individual that his claim is well 
grounded.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and his claim as a matter of law 
is not well grounded. 

B.  Pinched nerves and stomach disorder

As service connection has not been granted for the residuals 
of a fracture of the cervical spine and PTSD, there is no 
legal basis for claims of secondary service connection due to 
these claimed conditions.  Therefore, the veteran's claims of 
service connection for pinched nerves as secondary to 
residuals of a fracture of the cervical spine and a stomach 
disorder as secondary to PTSD must accordingly be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's previously denied claims of service connection 
for the residuals of a broken neck, right hand disorder, 
headaches, residuals of a left leg injury and back problems, 
and to that extent, the appeals are denied.

Entitlement to service connection for PTSD; a stomach 
disorder, as secondary to PTSD; and pinched nerves, as 
secondary to fracture of the cervical spine are denied.



		
	JAMES L. MARCH 
	Acting Member, Board of Veterans' Appeals



 

